PELHAM, J.
— The orders of the court setting the ease for trial and providing for copies of the indictment add jury lists to be served on the defendant are in all particulars as required by statute. — Acts 1909, p. 319. The defendant’s objection that the language used in the order requiring the list of the regular jurors drawn and summoned for “the week during which the defendant’s trial is set” to be served on the defendant, not being a compliance with the statute providing that those jurors specially drawn to*66gether with “the regular jurors drawn and summoned for the week set for the trial” shall constitute the venire from which the jury to try the defendant shall be selected, is hypercritical. The wording used in the order is practically the exact language of the statute, which provides that the court must enter an order causing a list of the names of all jurors summoned “for the week in which the trial is set,” etc., to be served on the defendant. — Acts 1909, p. 319. The record affirmatively shows that the proper lists were served on the defendant in obedience to the order of the court.
The defendant’s motion to quash the venire because there was a mistake in the name of the juror Whatley, as it apepared on the list served on the defendant, is not sufficient on which to base a motion to quash the venire. —Acts 1909, § 32, p. 320; Longmire v. State, 130 Ala. 66, 30 South. 413.
The defendant’s objection to having the juror What-ley put upon him because his name was not on the list of jurors served upon him was removed, for it appears that this juror was challenged by the state for cause before the parties were required to strike the jury from the list furnished for that purpose in the trial of the case. No prejudice resulted to the defendant from having the name of this juror on the list prepared from which the jury was to be selected by striking, although his name was not on the list served upon the defendant, for his name Ayas stricken from the list before the parties Avere required to strike. — White v. State, Infra., 62 South. 454.
The examination of the juror on his A’oir dire is not set out, and the court may presume in support of the correctness of the ruling of the trial court, in the absence of anything to the contrary, that a ground for challenge for cause developed on the examination.
*67Tbe exception to striking tbe juror and eliminating bis name from tbe list on tbe objection of tbe defendant can avail tbe defendant nothing as a predicate for reversible error. A party cannot tbns blow bot and cold by inviting an action and then objecting to it.
Tbe declaration made by tbe defendant as be left tbe deceased’s place of business immediately after tbe shooting was admissible, and tbe court properly admitted it. It was a declaration in tbe nature of an admission, and also part of-the res gestae,.
There was no prejudicial error of which tbe defendant can complain in tbe court’s permitting tbe state to prove by the witness Turner that be carried tbe defendant away with him from tbe scene of a former difficulty between tbe defendant and tbe deceased some two hours before tbe fatal rencounter.
Tbe defendant’s offering to show on cross-examination by the state’s witness Turner that in a former difficulty between the parties tbe deceased drew a pistol on tbe defendant was nothing more than an attempt to prove tbe details of a. former difficulty, and tbe testimony was not permissible for that reason. Besides, tbe witness subsequently, upon being recalled, testified to this fact without objection.
Tbe child Lonnie Walker, on bis voir dire examination, testified that “God made him, that if be were to tell something that was not so be would go to tbe bad man, that if be did right, when be died, be would be saved,” and bis testimony as set out shows considerable capacity for understanding in one of seven years of age. There is no particular age recognized in this state at which a witness of tender years may, in all cases,. be pronounced legally competent or incompetent to testify. A child of seven years of age has been held to be competent to testify as a witness in a case where on her ex-*68animation voir dire she shows an intelligent comprehension of the belief that a falsehood is morally wrong and that furture punishment will follow as a consequence. — McGuff v. State, 88 Ala. 147, 7 South. 35, 16 Am. St. Rep. 25. We think the voir dire examination of the witness Lonnie Walker disclosed an intelligent comprehension of the belief in the wrong of falsehood and a sufficient belief in the future state of reward and punishment to make him competent to testify, and that the court did not err in receiving his testimony.— Grimes v. State, 105 Ala. 86, 17 South. 184; Williams v. State, 109 Ala. 64, 19 South. 530.
The defendant’s witness Ballard was allowed to state that when the defendant came into the deceased’s place of business, where the fatal difficulty almost immediately took place, the defendant seemed to be “as pleasing as I ever saw him,” that he did not appear mad, and that he spoke in a friendly manner and made no effort to raise the shotgun that he carried down by his side until “grabbed” by a third party, one Harbin; and the court cannot be put in error for refusing to allow the defendant to go further and ask the witness if there was anything threatening in the defendant’s manner when he came in, and if he made any demonstration. Whether or not the defendant made any demonstration was susceptible of proof by the facts going to show a demonstration, and these facts could have been, elicited by proper questions calling for them, and the witness had already been allowed to testify to matters covering the question as to there being anything threatening in defendant’s manner when he entered the place.
No grounds were stated for the motion to exclude the statement of the witness Turner, “When he is drinking he is pretty wild,” and this testimony may have been given in response to a question calling directly for it, to *69which no objection was interposed. An objection to the question propounded should be shown. — Ala. Con. C. & I. Co. v. Heald, 171 Ala. 263, 55 South. 181. The defendant was shown to have been drinking at the time he killed the deceased, and his disposition when drinking was relevant.
The court cannot be put in error for refusing to allow the defendant to cross-examine the witness Turner in regard to the witness Murphy’s relations with the deceased, even if the questions were competent, and we do not think they Avere, for the questions to which objections were sustained were asked the witness Turner upon his having been recalled by the defendant for the purpose of further cross-examination, after he had been examined in chief and on cross, and it was in the discretion of the court to permit or refuse further cross-examination.
The numerous other rulings on the evidence to which exceptions are shown to have been reserved are not insisted upon or discussed in argument or brief of counsel for defendant, and we find nothing in them meriting discussion.
Requested charges 1, 2, 3, 4, and 7, refused to the defendant, are argumentative or invade the province of the jury as referred to the facts set out in the bill of exceptions..
It is the duty of trial courts to conform their rulings to the holdings of the Supreme Court and of this court. The refusal of the court to give charge No. 5 requested by the defendant shows (we will asume) an unintentional, but nevertheless flagrant, violation of this rule governing the action of trial courts. This court, on June 4, 1912, rendered an opinion in the case of Black v. State, 5 Ala. App. 87, 59 South. 692, appealed from the same circuit and tried before the same judge that *70presided in the instant case, and in the Blach Case, this court, following the recent holding of the Supreme Court in Twitty v. State, 168 Ala. 59, 53 South. 308, held that a charge in the identical lang-uage of charge 5 in this case was a charge that should have been given. This case, tried by the same judge that presided in the Blach Case, was tried on September 20, 1912, only a little more than three months after the opinion in the Blach (Jase. The charge is as applicable to the facts in the instant case as to the facts in either the Tioitty or Blach Gases. The Supreme Court has approved the charge as one that should be given, and this court, as is its duty, has conformed its rulings to those of the Supreme Court, and the trial court must be reversed for having failed to do so.
Charge 6 refers a question of law to the jury, and was properly refused.
Charge 8 is misleading as worded and punctuated, in that it might be construed by the jury as meaning in all events and under all circumstances the burden of proof is on the state to show that the- defendant was not free from fault in bringing on the difficulty, whether or not the defendant had discharged the onus resting upon him of showing the other facts which justify the taking of life to preserve life. — Cleveland v. State, 86 Ala. 1, 5 South. 426; Lewis v. State, 88 Ala. 11, 6 South. 755; Holmes v. State, 100 Ala. 80, 14 South. 864. The correct propositions in this charge are substantially covered by the given charges.
Charge 9 gives undue prominence to a portion of the testimony and is argumentative.
The authorities cited by appellant in support of charge No. 10 bear out the appellant’s contention as to the propositions therein contained having been held to *71be correct statements of the law, but they seem to be substantially covered by the given charges.
Charges 11 and 13 are manifestly argumentative, and we think charge 12 open to the same objection or criticism.
Charge 14 is the same charge as referred to in the Black Case, supra, as substantially the same charge that was approved in Bluitt v. State, 161 Ala. 14, 49 South. 854, and Bluett v. State, 151 Ala. 51, 44 South. 84. The charge as approved by the Supreme Court as it appears in Blnitt’s Case reads: “He had the right to act on the appearance of things at the time, taken in the light of all the evidence,” etc., and as set out in the record in this case and as it appears in Black’s Case it reads, in that connection: “He had the right to act on the appearance of same,” and as thus written the charge is not entirely clear, and possibly might be condemned as calculated to confuse, but it seems to us to be substantially the same charge as approved by the Supreme Court in Bluitt’s Case.
Beversed and remanded.